number release date id office uilc cca_2012040510455937 ---------- from ------------------- sent thursday april am to ---------------- cc ----------- subject re tmp issue if your tefra partnership is lp and llc is its tmp then a manager of the llc under state law would sign for the llc the tmp of the llc or subsequent tiers is irrelevant this is covered by page e of the attached notice on frequently asked tefra questions the tmp of a state law entity has no power as tmp to sign any document for the state law entity so if a state law entity is the tmp of a tefra partnership a state law authorized official must sign for the tmp not its own tmp the tmp is a creature of statute whose powers are defined by statute while a tmp has certain powers vis a vis the partners of the tefra partnership such as extending their period for assessment he generally has no power under statute to sign any document for the tefra entity itself attachment chief_counsel notice cc-2009-027
